DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a final office action mailed 12/07/2021. Claims 1 & 20 were amended in a reply filed 03/02/2022. Claims 1 – 20 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 03/02/2022 has been entered.

Response to Arguments
Regarding Applicant’s remarks concerning 35 U.S.C. 112(f), Examiner notes that this section is merely a notice of claim interpretation, and is not a rejection of the claims.

Applicant’s arguments filed 03/02/2022 with respect to the previous rejections of claims 1 – 20 under 35 USC 103 have been considered but are not persuasive.

Applicant argues, on pp. 11 – 12, that the cited prior art does not teach the limitation “wherein the information about the package includes at least one of a size of the package” because “in the present application, the package is carried external to the robot and thus the size of package is important. While there may be room for the robot on the elevator, if the size of the package extends beyond the volumetric area of the 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., taking “into account the size of the package to determine whether or not there will be room on the elevator car for the robot AND the package”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner further notes that applicant appears to be arguing a narrower interpretation of the claims than is required under the broadest reasonable interpretation. For example, claim 1 recites “coordinating, using a dispatcher of the first elevator system, use of the first elevator system by the first robot based on elevator traffic from robots, traffic from human passengers, and the information about the package,” and further recites that “the information about the package comprising at least a destination of the package” and also “includes a size of the package.” Therefore, a reference that discloses coordinating use of the elevator system based on only “a destination of the package” (which is necessarily taught by Gupta and Ichinose, as the robot is controlled in each reference to travel towards a destination via an elevator system) satisfies the requirement that the coordination be performed using “the information about the package.”

Examiner further notes that if the claims were amended to require that the elevator coordination is based on “a size of the package,” this would give rise to written description issues under 35 USC 112(a), as the instant specification does not have 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “sorting area controller” 
• “load carrying mechanism” 
• “propulsion system” 
• “dispatcher” 

A review of the entire specification yielded a corresponding structure for the following elements:



• “load carrying mechanism”:  [0053] The robot 202 may utilize a load carrying mechanism 220 to deliver packages 490. In FIG. 2, the load carrying mechanism are arms of the robot 202.

• “propulsion system”:  [0047] The propulsion system 210 may be a leg system, as illustrated in FIG. 2, that simulates human legs.

• “dispatcher”: [0042] The dispatcher 350 is configured to control and coordinate operation of multiple elevator systems 101. The dispatcher 350 may be an electronic controller including a processor 352 and an associated memory 354 comprising computer- executable instructions that, when executed by the processor 352, cause the processor 352 to perform various operations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 – 5, 8 – 11, 16 – 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1).

As per claim 1, Gupta discloses a method (Claim 12 & paras. 96 – 97) of delivering packages using a robot delivery system, the method comprising:


Regarding the following limitation,

	• obtaining, using a sorting area controller, information about a package from an online ordering platform application programing interface, the information about the package comprising at least a destination of the package, …wherein the information about the package includes a size of the package

Gupta, in at least Abstract, 39, & 50, discloses a sorting area controller (i.e., “order management server”) which coordinates the temporary storage of an arriving item to be placed in a “slot” of the “buffer storage” of a building before instructing an AGV robot to deliver the item to an in-building destination. Gupta further discloses wherein the “order management server” receives information about a package such as a destination (paras. 26, 39, 44, & 98) and the size of each item (para. 53, 55, & esp. 79).  To the extent to which Gupta does not appear to explicitly disclose wherein this information about a package is received from an “online ordering platform application programing interface,” Bell, in 77, teaches obtaining, using a service provider, a delivery proposal request via an online ordering platform application programing interface originating from a “merchant module 310,” the request including a destination of the package (79) and a size of the package (83). Also see Fig. 5 & 110 – 112, noting a service provider obtaining “a location of delivery” and “a size of the item” from a merchant device via an API. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sorting area controller of Gupta for the service provider of Bell. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bell in the invention of Gupta with the 

Gupta further discloses:

	• transmitting the information about the package to a first robot through a wireless connection between the sorting area controller and a communication module of the first robot (26 & 103, order management server sends destination location to a robot for delivery; 55, sending “destination location “D1”” and “information pertaining to the order ID of the first parcel P1 for identifying the first parcel P1” to a robot for delivery of the item. Also see at least Fig. 1, 32, 42, 82, & 89, noting wireless communications received by a robot transceiver.);

	• instructing, using the sorting area controller, the first robot to obtain the package or retain the package using a load carrying mechanism of the first robot (6, 55, & 99. As per Fig. 8, 88, & 90, parcel holder 806 retains and carries packages for delivery.); 

	• instructing, using the sorting area controller, the first robot to deliver the package to the destination using a propulsion system of the robot (6, 26, 37, 55, 99, & 103, commanding robot to deliver the item using an elevator system to “transit across different floors of the corresponding multistory buildings.” As per Fig. 8, 88, & 90 – 91, the robot uses a motor and “moving mechanism 804” as a propulsion system.);

	• determining, using the sorting area controller, that the first robot will be required to use a first elevator system to deliver the package (26, 54, determining a route for a multistory building, including the use of “one or more elevators present in the multistory building for traveling across different floors.”); and 

Regarding the following limitation, 



Gupta, in 26, 39, 44, & 98, discloses receiving a delivery destination for a package, and in 26, 37, 54 & 66, arranges (i.e., coordinates) a delivery route for the robot using elevators to arrive at the floor of the delivery destination.  In other words, Gupta discloses coordinating a delivery by a robot in which the delivery routing instruction to the AGV robot includes the “destination location” (i.e., information about the package) and “the determined route” (including elevators), and that, as per para. 54, “the order management server 116 communicates the first instruction to the first AGV 114 a by taking into consideration… the size of the first parcel P1.”  To the extent to which Gupta does not appear to explicitly disclose wherein the delivery coordination includes coordinating elevator usage by delivery robots based on human and robot elevator traffic, Ichinose teaches this element. For example, see Fig. 1 & 88 of Ichinose, noting the “elevator controller 1” and the “riding possibility/impossibility determination unit 28” (the combination of “elevator controller 1” and the “riding possibility/impossibility determination unit 28” are interpreted as a “dispatcher of the first elevator system”), which are “provided in the elevator 40”. As per 78 – 79, the “riding possibility/impossibility determination unit 28” determines if space in the elevator is available taking human presence on the elevator into account, and when these is ample space the robot gets on the elevator. Also see Fig. 10 & 118 – 121, noting coordinating the use of multiple elevators, humans, and a robot, and that “elevator controller 1” instructs the robots as to which elevator to board. Also see Fig. 9A & 107 – 111, noting coordinating elevator usage based on available space, and 56 & 80, noting that the system accounts for that fact that “multiple autonomous mobile robots 20 in various sizes operate” simultaneously. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ichinose in the invention of Gupta / Bell with the motivation to “provide an elevator system that an 

As per claim 2, Gupta / Bell / Ichinose discloses the limitations of claim 1. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:

	• transmitting a first elevator call for the first elevator system of a first elevator bank to transport the first robot from a landing where the first robot is located to a landing where the destination is located (107, request elevator to move to “call-out floor” where robot is located in order for the robot to be transported to a destination floor as per 111. Also see Fig. 3 & 52, noting an elevator bank.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ichinose in the invention of Gupta / Bell / Ichinose with the motivation to “provide an elevator system that an autonomous mobile robot takes with person(s) to realize safe simultaneous riding for robot and human, and even when there are many users, prevent reduction of the robot's operational efficiency and reduction of user-friendliness for human users.” (Ichinose, Para. 23)

As per claim 3, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• determining, using a dispatcher of the first elevator system, that the first elevator system can accommodate the first elevator call (107-108 & Fig. 9A, step S105, “YES” path, determining riding area is available.);



As per claim 4, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:
	
• instructing the first robot to move to the first elevator bank using the propulsion system of the first robot, and instructing the first robot to enter the first elevator car using the propulsion system of the first robot (54, 56-57, & 66-68 robot navigates to destination according to “the determined route included in the first instruction,” which includes navigating “in front of the first elevator” and using the elevator to access different floors of the multi-story building, and “the first AGV 114 a is shown to have entered the first elevator 128 a for delivering the first parcel P1 to the first user 118.”).

As per claim 5, Gupta / Bell / Ichinose discloses the limitations of claim 4. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• detecting when the first robot is located within the first elevator car, using a location sensor system of the first robot (101-102, getting on detection using “getting on/off status detection unit 29 is provided in the autonomous mobile robot 20.”);

	• and instructing the first elevator car to move to the landing where the destination is located using the propulsion system of the first robot (89, 107, 111, 135, “elevator controller 1 moves the cage 2 sequentially to the designated floors.”). Rationale to combine the teachings of Ichinose persists.

claim 8, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitations, Ichinose teaches:

	• determining an amount of traffic in the first elevator system; and determining, using a dispatcher of the first elevator system, that the first elevator system cannot accommodate the first elevator call in response to the amount of traffic using a dispatcher of the first elevator system (77-79 & 100, detecting not enough open area in elevator for the robot to enter due to how many humans are present.) Rationale to combine the teachings of Ichinose persists.

As per claim 9, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:
	
• identifying, using the sorting area controller, a storage location of the package within a sorting area of a building (47 & 50, identifying a storage slot for storing the item.);

	• and instructing, using the sorting area controller, the first robot to obtain the package from the storage location within the sorting area (50 & 55, “the first AGV 114 a is instructed to load the first parcel P1 thereon from the first storage unit 302 a for delivering”).
	
As per claim 10, Gupta / Bell / Ichinose discloses the limitations of claim 9. Gupta further discloses:
	
• instructing, using the sorting area controller, a second robot to accept the package being delivered to the building; and instructing, using the sorting area controller, the second robot to deliver the package to the sorting area (50, communicating an instruction to an AGV for receiving the parcel from the first delivery coordinator (i.e., courier) and storing the parcel in the first slot. As per 53, there are “one 

As per claim 11, Gupta / Bell / Ichinose discloses the limitations of claim 10.

Regarding the following limitation,

	• transmitting a confirmation of delivery to the online ordering platform application programing interface when the second robot accepts the package,

Gupta, in 40, discloses wherein when the parcel is received at the selected buffer storage (after being accepted by the second robot from the courier as per 50), a confirmation of delivery is transmitted to the order management server “indicating that the first parcel is delivered and temporarily stored at the selected buffer storage.” Gupta does not appear to explicitly disclose transmitting a confirmation of delivery to the “online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered,” which is interpreted as an online ordering platform application programing interface.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the order management server of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claim 16, Gupta / Bell / Ichinose discloses the limitations of claim 1.

Regarding the following limitation,

	• obtaining information about the package, using the sorting area controller, by connecting to an online ordering platform application programing interface, 

Gupta discloses “order management server 116” obtaining information about a package by via connection to a “user-device,” the information about the package comprising at least a destination of the package in at least 26, 39, 44, & 98, noting receiving a destination for an ordered item to be delivered. Gupta does not appear to explicitly disclose receiving this information from a connection to an “online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered”, i.e., an online ordering platform application programing interface.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the user-device of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

As per claim 17, Gupta / Bell / Ichinose discloses the limitations of claim 1.

Regarding the following limitation,

	• receiving, using the sorting area controller, a notification from an online ordering platform application programing interface that the package will be delivered to a building,

Gupta discloses “order management server 116” receiving a notification about a package from a “user-device,” the information about the package comprising at least a destination of the package in at least 26, 39, 44, & 98, noting receiving a destination for online ordering platform application programing interface,” however, Bell, in 144, teaches “an API for obtaining status information for a specific order of a merchant that is currently being delivered”, i.e., an online ordering platform application programing interface.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the online ordering platform application programing interface of Bell for the user-device of Gupta. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Gupta further discloses:

• instructing, using the sorting area controller, a second robot to accept the package being delivered to the building; and instructing, using the sorting area controller, the second robot to deliver the package to a sorting area of the building (50, communicating an instruction to an AGV for receiving the parcel from the first delivery coordinator (i.e., courier) and storing the parcel in the first slot. As per 53, there are “one or more AGVs stationed at the first buffer storage 112 a” for selection to perform tasks, and as per 102, a “process may also be performed by the second AGV 114 b, without deviating from the scope of the disclosure.”).

As per claim 18, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:

	• receiving a request from an individual through a mobile device to adjust at least one of the destination and a time for the first robot to deliver the package to the destination; and instructing the first robot to deliver the package in accordance with the 

As per claim 20, see the above relevant rejection of claim 1. Gupta additionally discloses a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations (76-77, 31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Sakurada et al. (US 20190205797 A1).

As per claim 6, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:

	• determining, using a dispatcher of the first elevator system, that the first elevator system cannot accommodate the first elevator call (108-109 & Fig. 20A, Step S105 “NO”); Rationale to combine the teachings of Ichinose persists.

Regarding the following limitations, 

• transferring, using a dispatcher of the first elevator system, the first elevator call to a second elevator system; determining, using a dispatcher of the first elevator system, that the second elevator system can accommodate the first elevator call, 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Sakurada in the invention of Gupta / Bell / Ichinose with the motivation to “enhance a likelihood that transportation of baggage will be smoothly performed.” (Sakurada, Para. 10)

Gupta, modified by Sakurada, showing that the second transport vehicle can accommodate a transport request, further discloses:

• instructing the first robot to move to the second elevator system the propulsion system of the first robot (107, instructing a robot to move to an elevator, which as per 37, can be a second elevator.) (Examiner’s note: Sakurada also teaches this limitation in 157, noting notifying a user of a location of the second vehicle which can accommodate the user, which Examiner interprets as an instruction to move to the second transport vehicle.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Van der Merwe et al. (US 20190377349 A1).

As per claim 7, Gupta / Bell / Ichinose discloses the limitations of claim 2. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ichinose teaches:



Regarding the following limitation, Gupta discloses instructing the robot to take a particular route through a multi-story building to a delivery destination in at least 55-56 & 91. To the extent to which Gupta does not appear to explicitly disclose wherein the route comprises stairs or an escalator, Van der Merwe teaches this element:

• instructing, using the sorting area controller, the first robot to move to the landing where the destination is located via stairs or an escalator (29, a robot’s route instructions through a building includes navigating stairs.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Van der Merwe in the invention of Gupta / Bell / Ichinose with the motivation to provide “a system that can accommodate semi-autonomous and autonomous operation, and can deliver utility services economically.” (Van der Merwe, Para. 2)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20200090121 A1), in view of Bell et al. (US 20190205857 A1), in view of Ichinose et al. (US 20120041593 A1), in view of Ferguson et al. (US 20190130349 A1).

As per claim 12, Gupta / Bell / Ichinose discloses the limitations of claim 10. Regarding the following limitations, Gupta, in at least 36, 47 & 50, discloses storage “slots” as a buffer storage location within the building to temporarily store received items before they are picked up by a robot for final delivery. To the extent to which Gupta does not appear to explicitly disclose the following limitation, Ferguson teaches:



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Gupta / Bell / Ichinose with the motivation to provide storage capacity at a location. (Ferguson, Para. 24)

Gupta further discloses:

	• instructing the second robot to place the package in the storage location (50, “communicate an instruction to the first AGV 114 a for receiving the first parcel P1 …and storing the first parcel P1 in the first slot S1.” As per 53, there are “one or more AGVs stationed at the first buffer storage 112 a” for selection to perform tasks, and as per 102, a “process may also be performed by the second AGV 114 b, without deviating from the scope of the disclosure.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose, in view of Giorgi et al. (US 20190102730 A1).

As per claim 13, Gupta / Bell / Ichinose discloses the limitations of claim 1. Regarding the following limitation, 

• identifying a storage location of the package within a sorting area of a building using the sorting area controller, wherein the storage location is an automated locker, 

Gupta, in at least 36, 47, 50, & 55 discloses identifying a storage location of the package within a sorting area of a building using the sorting area controller. To the extent to which Gupta does not appear to explicitly disclose wherein the storage location is an automated locker, Giorgi teaches this element in at least 35 & 79, noting 

Giorgi further teaches what is not disclosed by Gupta:
	
• transmitting access information to the first robot to unlock the automated locker (79, the “navigation component 902” of the drone receives an “access code” for the locker.);

• instructing the first robot to obtain the package from the automated locker using the access information (79, drone is instructed to perform a delivery task in which the drone uses an access code to receive access to a locker during a pickup.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Giorgi in the invention of Gupta / Bell / Ichinose with the motivation “to facilitate delivering and/or picking up packages.” (Giorgi, Para. 79)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose / Giorgi, in view of Kuo et al. (US 20190113935 A1). 

As per claim 14, Gupta / Bell / Ichinose / Giorgi discloses the limitations of claim 13. Regarding the following limitation, Gupta discloses providing package identifying information to a robot in at least 55-56, and that each robot can scan and read markers, which highly suggests but does not appear to explicitly disclose the following limitation. However, Kuo teaches this element:

	• reading a shipping label on the package using a camera of the first robot (34, robot has “a camera arranged to read a label on the cargo 150”).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose/ Giorgi, in view of Heinla (US 9741010 B1). 

As per claim 15, Gupta / Bell / Ichinose / Giorgi discloses the limitations of claim 13. Regarding the following limitation, Gupta discloses estimating “the first time of delivery based on …a weight carried by the first AGV 114 a,” in para. 54, which highly suggests but does not appear to explicitly disclose the following limitation. However, Heinla teaches this element:

	• determining a weight of the package using the load carrying mechanism of the first robot (Col 8, Lns 42 – 55).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Heinla in the invention of Gupta / Bell / Ichinose / Giorgi with the motivation to “provide relatively accurate results in a simple and efficient way.” (Heinla, Col 8, Lns 55 – 57)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta / Bell / Ichinose, in view of Hill et al. (US 20160379282 A1).

As per claim 19, Gupta / Bell / Ichinose discloses the limitations of claim 1. Gupta further discloses:

	• obtaining a weight of the package (50, 54-55);



To the extent to which Gupta does not appear to explicitly disclose the following limitation, Hill teaches:

	• adjusting a maintenance schedule of the first elevator system in response to the weight of the package (254, when a sensed load weight exceeds a threshold, extra maintenance is scheduled).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hill in the invention of Gupta / Bell / Ichinose so that “reliability and maintenance requirements of the machine may be predicted or at least anticipated prior to an actual event or usage precipitates the malfunction, diminished operation, or failure of the machine's operation.” (Hill, 65)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628